Citation Nr: 9921823	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  96-19 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for Huntington's 
disease.

2.  Entitlement to service connection for memory loss, 
claimed as a manifestation of an undiagnosed illness.

3.  Entitlement to service connection for neurological 
disorder/pseudoseizures, claimed as manifestations of an 
undiagnosed illness.

4.  Entitlement to service connection for headaches, claimed 
as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and eight others


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to July 
1992, including active duty in the Persian Gulf War for four 
months.

This appeal was initiated by a Notice of Disagreement filed 
in December 1995, in which the veteran's representative took 
issue with RO rating decisions rendered in February 1995 
(with notification thereof sent to the veteran in March 1995) 
and November 1995 (with notification mailed in December 
1995).  Both rating decisions had denied the veteran's claims 
for service connection for memory loss, inability to walk, 
headaches, and seizures, all claimed as a manifestations of 
undiagnosed illness.  A Statement of the Case (SOC) was 
issued in February 1996, and Supplemental SOCs were issued in 
September 1997, June 1998, and November 1998.  In those 
SOC/SSOCs, the issues regarding inability to walk and 
seizures were combined and considered as neurological 
disorder/pseudoseizures.

The file contains a transcript of the veteran's October 1997 
Travel Board hearing, conducted by a Member of the Board at 
the Columbia RO.  Because that presiding official is no 
longer with the Board, the undersigned Member has been 
designated to review and render a decision in this appeal.

The RO issued a rating decision in November 1998 in which it 
granted the veteran entitlement to a permanent and total 
disability rating for purposes of non-service-connected 
pension benefits, plus special monthly pension on account of 
need for regular aid and attendance, based upon a diagnosis 
of Huntington's chorea, with an effective date in March 1998.

In a November 1998 statement, the veteran's brother asserted, 
on behalf of the veteran, a claim for an earlier effective 
date for his pension.  As this issue has not been addressed 
by the agency of original jurisdiction, it is referred to the 
RO for action deemed appropriate.

Also in November 1998, as noted above, the RO issued another 
SSOC on the issue of  "service connection for neurological 
disorder/pseudoseizures, memory loss, and headaches due to 
Gulf War service."  For reasons discussed in the Remand 
section of this decision, below, the Board finds that the 
SSOC also constituted a denial of service connection for 
Huntington's disease, and that the latter issue is now before 
us on appeal.

The issues of entitlement to service connection for memory 
loss and headaches, claimed as due to undiagnosed illness, 
are addressed in the Remand section of this decision.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran's claim of service connection for 
neurological disorder/pseudo-seizures, as manifestations of 
an undiagnosed illness, is not plausible under the law, 
because neurological disorder/pseudoseizures have been 
attributed to a diagnosis of Huntington's disease, also known 
as Huntington's chorea.


CONCLUSION OF LAW

The claim of service connection for a neurological 
disorder/pseudoseizures, as a manifestation of an undiagnosed 
illness, is not well grounded.  38 U.S.C.A. §§ 1117, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A report of medical examination of the veteran prior to 
entrance into active service in January 1989 is not on file.  
A review of his service medical records reveals no complaints 
or findings indicative of pseudoseizures or any neurological 
disorders.  On his January 1992 examination prior to 
separation, the clinical evaluation indicated that the 
veteran's neurological system was normal.  On his report of 
medical history, the veteran denied prior instances of 
dizziness or fainting spells, neuritis, paralysis, or 
epilepsy.

The veteran's VA Form DD-214 indicates that he served from 
December 29, 1990, to May 2, 1991, in Southwest Asia, during 
which time his awards and decorations included the Southwest 
Asia Service Medal and the Kuwait Liberation Medal.  He was 
released from active duty in July 1992.

In early March 1994, the veteran submitted a VA Form 21-526 
(Veteran's Application for Compensation or Pension) in which 
he claimed service connection for "mental problems," stated 
to have begun in "90-91 (Desert Storm)." Later that same 
month, he submitted another Form 21-526, claiming service 
connection for "memory loss, inability to walk, and 
headaches" which he stated were manifested after Persian 
Gulf duty.  In neither form did the veteran complete the 
items relating to a claim for total disability and for non-
service-connected disability pension.

In a June 1994 statement, the veteran reported that he had 
experienced additional symptoms, including seizures and loss 
of balance, since returning from Operation Desert Storm.

A VA discharge summary shows that the veteran was 
hospitalized from March to June 1994, for problems said to 
have bothered him since his return from Desert Storm.  It was 
noted that he had begun to experience progressive weakness of 
both lower extremities, with difficulty walking, shortly 
after returning from the war in March 1992.  Additional 
symptoms were noted to include increased nervousness, 
agitation, memory loss, and eventual episodes of loss of 
contact with reality, sometimes rigidity followed by 
flaccidity with loss of bowel and bladder function.  It was 
noted that the veteran's father had suffered from 
Huntington's disease.  Physical examination at that time was 
practically within normal limits.  While hospitalized, the 
veteran was diagnosed with psychogenic myoclonus, and he was 
transferred to psychiatric service since it was thought that 
his disorder had a strong psychological component.  Several 
episodes of "seizures" with prolonged myoclonus were 
observed, and it was reported that he showed some evidence of 
abnormality in his walking, as can be observed in 
choreoathetoid disorders.  Laboratory tests did not show any 
abnormalities, and the staff opinion was that the veteran's 
problem had some psychological overlay.  At discharge, his 
condition was noted to be improved, with some difficulties 
off and on with walking.  Follow up visits in the neurology 
clinic were scheduled.  The discharge diagnoses included:  
Persian Gulf War syndrome with neurological manifestations, 
unknown etiology; depression secondary to above; post-
traumatic stress traits; passive dependent personality; and 
factious [sic] disorder.

A later VA discharge summary indicates that the veteran was 
admitted to the Neurology Service from September to October 
1994 for seizure disorders.  His hospital course was 
characterized by frequent convulsions and an inability to 
eat, bathe, etc.  The neurology staff concluded that the 
veteran was not having real seizures, but instead had 
pseudoseizures.  He was transferred to the psychiatric unit, 
where he was reportedly encouraged to behave normally and not 
exhibit any seizure or movement disorder to justify any claim 
of disability.  It was noted that the veteran's father 
suffered from Huntington's disease and that the veteran's 
motions appeared to mimic to a great degree those with 
choreoathetosis of Huntington's Disease.  However, it could 
not be determined whether the veteran was suffering from that 
disorder.  The summary indicated that the veteran responded 
to encouragement, his movement disorder disappeared, he was 
able to walk and move freely and normally.  The final 
diagnoses were Persian Gulf War syndrome and pseudoseizures.

Records in the claims file indicate that the veteran was 
scheduled for VA medical examinations in November 1994, but 
failed to report for the examinations.

As noted in the Introduction, above, RO rating decisions 
rendered in February 1995 and November 1995 denied the 
veteran's claims of service connection for memory loss, 
inability to walk, headaches, and seizures, all claimed as a 
manifestations of undiagnosed illness.  A Notice of 
Disagreement as to those decisions was filed in December 
1995.

Also in December 1995, the veteran submitted another Form 21-
526, specifying simply a neurological problem.  On that 
occasion, he completed the portions of the form relating to a 
claim for total disability, and for non-service-connected 
disability pension.

The report of an April 1996 VA general medical examination 
indicated that the veteran presented with complaints of 
seizures, severe ataxia, and memory loss.  Prior diagnoses 
reportedly included post-traumatic stress disorder (PTSD) and 
psychogenic seizure disorder.  Psychiatric evaluation was 
grossly normal.  Neurologic examination revealed that the 
veteran's gait was grossly abnormal, with profound ataxia.  
The veteran's motor strength was 5/5 in the upper extremities 
bilaterally and symmetrically.  Deep tendon reflexes were 
noted to be "2+" bilaterally and symmetric in the upper and 
lower extremities.  Babinski tests were downgoing, and there 
were no sensory deficits appreciated.  On the cerebellar 
examination, the veteran was reported to have abnormal 
finger-to-nose testing.  A neurologic examination was 
recommended.  The diagnoses included seizure disorder, most 
likely representing psychogenic seizure disorder as diagnosed 
in 1984; ataxia; memory loss, and PTSD.  In comments, the 
examiner indicated that he could find no evidence of medical 
illness that would impair the veteran's ability to perform 
his work duties or activities of daily living.  

Upon VA examination for epilepsy and narcolepsy in April 
1996, it was noted that the veteran felt his brain had been 
poisoned by the Gulf War syndrome and that he had a 
neurological degenerative disease.  The examiner noted that 
prior evaluation had revealed no neurologic abnormality 
reflecting nervous system dysfunction.  He stated that the 
veteran's seizures had been considered pseudoseizures or 
psychogenic seizures, and that the rest of his movement 
disorder was considered factitious.  It was noted that the 
veteran reported that, in addition to his neurodegenerative 
disease, he also had had a stroke which left him completely 
disabled.  The examiner stated that, while there was no 
evidence of organic mental dysfunction on examination, the 
veteran reported that he could not do anything and, to most 
requests, he responded, "I can't", and would not make any 
attempt.  The examiner reported that the veteran's movements 
were clearly factitious, that he had an intentionally 
generated shake, and that when he walked he bounced along, 
staggering from side to side, shuffling at times, with his 
trunk flexed at times and with his arms writhing, and at 
times he had a peculiar turning movement.  Muscle strength, 
tendon reflexes, and sensory examinations were all reported 
to be normal. The impression was that the veteran had a 
purely pyroboric disorder and that there was no element of 
neurologic dysfunction involved in any of his examination 
parameters.  

A rating decision in August 1996 denied the veteran's claim 
of entitlement to a permanent and total disability rating for 
purposes of non-service-connected pension, on both a 
schedular and extra-schedular basis.

In an October 1996 statement, the veteran's brother indicated 
that the veteran's health prior to going into service had 
been excellent.  He also noted that the veteran had suffered 
from multiple problems that had not been medically identified 
since returning home from Desert Storm.  

In November 1996, the veteran's representative filed a Notice 
of Disagreement as to the August 1996 denial of pension 
benefits.

In March 1997, more than 20 statements were submitted from 
the veteran's friends, relatives, and associates.  These 
statements essentially report that the veteran has had 
severely debilitating symptoms since returning from Desert 
Storm that he did not have when he left home for service.  
The reported symptoms include seizures, impaired motor 
skills, slurred speech, unsteady gait, profuse perspiration, 
shaking, an unusual gait, memory loss, headaches, 
nervousness, confusion, problems standing and walking, 
shaking, staggering, trembling, drooling, imbalance, 
uncontrollable laughter, and social withdrawal.  

During his October 1997 Travel Board hearing, the veteran, 
his representative, and his witnesses testified that the 
veteran had no neurological or seizure problems prior to 
Desert Storm, that the problems began during service, and 
that he currently was suffering from a severe 
neurological/seizure disorder due to service in Desert Storm.  
The veteran stated that he had started getting symptoms 
during service but had not been treated, and that people had 
thought he was drinking.  The veteran's brother testified 
that he saw the veteran in Riyadh in 1991 and that the 
veteran was fine.  He noted that, when he next saw the 
veteran, at Fort Benning, Georgia, he walked with a limp.  
The veteran's brother noted that he was embarrassed when he 
heard that others thought that the veteran was on alcohol 
because of the funny way he was walking.   The symptoms, 
including imbalance, difficulty walking, and seizures, 
reportedly became worse after service, forcing the veteran to 
leave his job with Burger King.  Some treatment at the VA 
Medical Center in Durham, North Carolina, was noted.

On a November 1997 VA neurological examination, it was noted 
that the veteran's neurological evaluations had demonstrated 
clear evidence of malingering, of factitous seizures, and of 
a movement disorder which could not be explained on any 
anatomical basis.  The examiner reported hat the veteran's 
psychiatric disorder had been characterized as post-traumatic 
Gulf War Syndrome.  Psychological testing reportedly revealed 
evidence of malingering and two separate examiners had felt 
that the psychological profiles generated by the veteran were 
not valid because of his poor cooperation.  A CT brain scan 
performed in 1994 and again in 1997 reportedly demonstrated 
no abnormality.  It was noted that the veteran's deceased 
father may have had Huntington's chorea.  On examination, the 
veteran continued to exhibit factitous disturbance.  He 
reportedly had peculiar swaying movements of his trunk, 
random shaking movements of his extremities that would come 
and go without any regard to a spread consistent with 
epileptic seizure, and no alteration of consciousness during 
the spells.  It was noted that, when asked to perform certain 
tasks such as putting out his arm, the veteran responded that 
he could not.  The examiner noted that the veteran had a 
peculiar gait, that he tended to gyrate with his trunk in a 
rotary fashion, and that he tended to walk with his legs 
bent, saying that he was about to fall.  There were no 
abnormal reflexes and, in short, there were no abnormal signs 
of an objective nature.  The impression was that it was most 
likely the veteran was malingering, and that he had a 
psychiatric disorder.  

A subsequent VA discharge summary indicates that the veteran 
was hospitalized from March to April 1998.  The history of 
his present illness indicated that he had been diagnosed with 
Persian Gulf War syndrome and pseudo-seizures in 1994.  It 
was noted that the veteran's father had died after a 10-year 
illness characterized by progressive memory loss and abnormal 
involuntary movements.  The veteran was admitted for 
reevaluation for chronic, severe symptoms described as 
psychogenic myoclonus and psychogenic seizures, as well as 
traits of PTSD and depression.  His mother indicated that the 
veteran's condition had deteriorated progressively since his 
first admission.  His seizures were reportedly worse at 
night, and it was noted that he had developed progressive 
rigidity of both upper and lower limbs so that he was falling 
more frequently.  His mother insisted that, before he went to 
the Persian Gulf, he had been healthy mentally and 
physically.

Admission examination during this hospitalization revealed 
that the veteran's cranial nerves appeared intact and that 
his extraocular muscles showed impaired vertical eye 
movements with frequent rapid blinking approaching 
blepharospasm at times.  The masseter muscles were held 
rigidly but appeared to relax with distraction.  The examiner 
noted that the veteran had a masked facies, that his lip 
movements were minimal even when speaking, that his tongue 
had a marked tremor protruding in the midline, and that he 
tended to tilt his head to the right side when looking at the 
examiner.  Motor examination showed rigidity of limb and neck 
muscles.  Tone was variable, but rigidity was aggravated by 
passive manipulation.  Spasticity was not evident, and deep 
tendon reflexes usually evoked repetitive myoclonic jerks of 
the tested limb, spreading over the entire limb without 
affecting the other limbs.  This repetitive jerking 
reportedly lasted for 15 to 20 seconds and appeared to be 
beyond the patient's voluntary control.  The veteran also 
showed a postural tremor of the fingers of both hands.

Sensory examination disclosed no response or report of pain 
to sharp stick or strong pressure on the Achilles tendons 
bilaterally.  The veteran's facial expression did not change 
during the application of painful stimuli.  Laboratory data 
indicated that an MRI was pending at the time of discharge 
and that review of a computerized tomography of the head done 
in November 1997 showed bilateral caudate atrophy, as well as 
cortical atrophy, compatible with the clinical suspicion of 
Huntington's disease.  The veteran's condition reportedly 
remained unchanged during his hospital course.  He was 
discharged with a follow-up visit to the Neurology Clinic 
scheduled in one month.  It was noted that, when results of 
the DNA testing were received from the University of 
Tennessee, a family conference would be arranged in order to 
arrive at a proper and final diagnosis.  

On a May 1998 outpatient treatment record, reference was made 
to a DNA/PCR diagnosis of Huntington's disease.  It was 
reported that the veteran had a progressive neurological 
disorder of extremely disabling degree.  The diagnosis was 
Huntington's disease (aclastic-rigid Westphal variant).

In September 1998, a VA Form 21-2680, Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance, was received by the RO, showing the diagnosis of 
Huntington's disease.  The veteran was then awarded non-
service-connected disability pension, with special monthly 
pension, effective March 1998.

II.  Analysis

Upon enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  
38 U.S.C.A. § 1117 authorizes VA to compensate any Persian 
Gulf War veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a specified presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
added a regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a) (1)  Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance with 
chapter 11 of title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications 
indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or 
more signs or symptoms such as those listed in paragraph 
(b) of this section, provided that such disability:

(i)  became manifest either during active military, 
naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 
31, 2001; and

(ii)	by history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification. 

(3)  For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 

(4)  A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar. 

(5)  A disability referred to in this section shall be 
considered service connected for purposes of all laws of 
the United States. 

(b)  For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: 

(1)  fatigue 
(2)  signs or symptoms involving skin 
(3)  headache 
(4)  muscle pain 
(5)  joint pain 
(6)  neurologic signs or symptoms 
(7)  neuropsychological signs or symptoms 
(8)  signs or symptoms involving the respiratory system 
(upper or lower) 
(9)  sleep disturbances 
(10)  gastrointestinal signs or symptoms 
(11)  cardiovascular signs or symptoms 
(12)  abnormal weight loss 
(13)  menstrual disorders. 

(c)  Compensation shall not be paid under this section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's 
most recent departure from active duty in the Southwest 
Asia theater of operations during the Persian Gulf War 
and the onset of the illness; or

(3)  if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or 
the abuse of alcohol or drugs. 

(d)  For purposes of this section:

(1)  the term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air service in 
the Southwest Asia theater of operations during the 
Persian Gulf War.

(2)  the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1998).

The United States Court of Appeals for Veterans Claims 
(formerly known as the Court of Veterans Appeals, prior to 
March 1, 1999) has held that any claimant for benefits 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief that the claim is well 
grounded.  If that burden is met, then the Secretary of 
Veterans Affairs has the duty to assist the claimant in 
developing additional evidence pertaining to the claim.  38 
U.S.C. § 5107(a); see Murphy v. Derwinski, 1 Vet.App. 78, 81-
82 (1990); Lathan v. Brown, 7 Vet.App. 359, 365 (1995).  If 
that burden is not met, the statutory duty to assist does not 
attach.  Anderson v. Brown, 9 Vet.App. 542, 546 (1996).  
Indeed, if the claim is not well grounded, the Board is 
without jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).  Further, the Court has made it 
clear that it is error for the Board to address the merits of 
a claim that is not well grounded.  Epps v. Brown, 9 Vet.App. 
341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).  Thus, the threshold question in any case is 
whether the claimant has presented a claim which is well 
grounded.

Well-established judicial caselaw mandates that, for a 
service-connection claim to be well grounded, there must be 
medical evidence of current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and medical evidence of a nexus (i.e., a link or 
a connection) between the injury or disease in service and 
the current disability.  See Winters v. West, 12 
Vet.App. 203, 207-209 (1999) (en banc); Epps, supra; Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

The Board recognizes that service connection under the 
special provisions of law pertaining to Persian Gulf War 
veterans requires a slightly different analysis, because, by 
definition, an undiagnosed illness is different from a 
diagnosed disability.  The Court of Appeals for Veterans 
Claims has not yet issued a decision interpreting well-
groundedness in the context of Persian Gulf War claims.  We 
do note the Court recently held that the requirements for a 
well-grounded claim under 38 U.S.C. § 1151 (which also 
provides for the payment of compensation) are parallel to 
those generally set forth for well grounding service-
connection claims.  See Jones v. West, ___Vet. App. ___, No. 
98-664, slip op. at 5-6 (July 7, 1999).

The VA General Counsel recently determined, in a precedent 
opinion which we are bound to follow, that a well-grounded 
claim for compensation under 38 U.S.C.A. § 1117(a) and 38 
C.F.R. § 3.317 generally requires the submission of some 
evidence of:

(1) active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf war;

(2) the manifestation of one or more 
signs or symptoms on an undiagnosed 
illness;

(3) an objective indication of chronic 
disability during the relevant period of 
service or to a degree of disability of 
10 percent or more within the specified 
presumptive period; and

(4) a nexus between the chronic 
disability and the undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).

Under the above legal criteria, it appears that, initially, 
the veteran's claim of service connection for a neurological 
disorder/pseudoseizures due to undiagnosed illness may have 
been well grounded, pursuant to  38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, and VAOPGCPREC 4-99.  Specifically, the 
veteran had submitted evidence which established that he had 
active military service in the Southwest Asia theater of 
operations from December 29, 1990, to May 2, 1991, concurrent 
with the Persian Gulf War; he presented personal and lay 
witness testimony of manifestations of undiagnosed illness, 
to wit, neurological problems and seizures; he presented 
objective medical indications of chronic disability to a 
degree of 10 percent or more not later than December 31, 
2001; and his lay statements and those of his witnesses, 
combined with the statements of his treating physicians, 
indicated a nexus between chronic disability and the claimed 
undiagnosed illness.

However, upon the definitive diagnosis of a concrete 
disability, in this case Huntington's chorea, also known as 
Huntington's disease, which accounts for the symptoms for 
which compensation is claimed, the applicability of the 
special provisions for Persian Gulf War benefits ceases.  The 
General Counsel has stated that "evidence of a nexus between 
the chronic disability and the undiagnosed illness is an 
essential element of a well-grounded claim under section 
1117."  See VAOPGCPREC 4-99, supra, at para. 12.  Moreover, 
the governing regulation clearly provides that compensation 
is payable only for chronic disability which, "by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  38 C.F.R. § 
3.317(a)(1)(ii) (1998).

Therefore, the veteran's claim concerning service connection 
for a neurological disorder/seizures, as manifestations of an 
undiagnosed illness, is not well grounded.


ORDER

Entitlement to service connection for neurological 
disorder/seizures, as manifestations of an undiagnosed 
illness, is denied.


REMAND

The veteran has also asserted that he has memory loss and 
headaches due to an undiagnosed illness as the result of his 
service in the Persian Gulf War.  While these problems were 
not noted during service, medical records show that the 
veteran sought treatment for his complaints of memory loss 
and headaches as early as March 1994.  

As noted above, the veteran has now been diagnosed with 
Huntington's disease.  While this disease is characterized by 
chronic progressive chorea and mental deterioration, the 
medical evidence presently on file does not indicate whether 
the veteran's headaches and memory loss are symptoms of the 
Huntington's disease or of some undiagnosed illness.  

Moreover, the Board recognizes that the issue of service 
connection for Huntington's disease was first discussed in 
the SSOC of November 1998, and was not previously the subject 
of any RO adjudication.  However, the Secretary of Veterans 
Affairs, in issuing regulations to implement the Persian Gulf 
War Veterans' Benefits Act, stated that, "[o]nce the illness 
in a particular case has been diagnosed," which removes a 
veteran's claim from coverage by the special undiagnosed-
illness provisions of 38 C.F.R. § 3.317, "VA will 
simultaneously begin consideration of potential entitlement 
under other statutory and regulatory provisions and will 
initiate any required development for additional evidence."
60 Fed. Reg. 6660, 6663 (Feb. 3, 1995).  In addition, VA's 
Adjudication Procedure Manual, M21-1, provides that "[a] 
condition having a known clinical diagnosis cannot be 
favorably considered for service connection  under 38 C.F.R. 
§ 3.317, but will receive consideration for service 
connection under other provisions."
M21-1, ch. 7, para. 7.22g(2)(c)1.

Clearly, due to the chronology in this case, in which the 
symptoms of the veteran's ultimately diagnosed Huntington's 
disease were initially characterized in different ways, the 
RO did not have the opportunity, in hindsight, to address 
service connection for that disorder.  As pointed out by the 
veteran's brother in a November 1998 letter to the RO, the 
veteran's abnormalities were previously thought, by medical 
personnel, to be products of malingering.  However, now that 
Huntington's disease has been established as the correct 
diagnosis, the veteran's brother has asserted, in that same 
letter, that the disorder could have been brought on early by 
the veteran's deployment to the Persian Gulf, and that a 
medical review of the records should be undertaken to 
determine the "infancy of his illness," or, in other words, 
the date of onset.

In view of the unique and complex nature of this case, the 
Board will consider the SSOC issued in November 1998 to have 
constituted, in part, an RO adjudication decision on the 
issue of service connection for Huntington's disease (even 
though the "Issue" therein did not so state).  As indicated 
in the transmittal letter which accompanied that SSOC, where 
a new issue appears in the SSOC, the appellant has 60 days in 
which to file a substantive appeal as to that issue.  Giving 
the benefit of the doubt to the veteran in this regard, we 
accept the aforementioned letter from the veteran's brother, 
received by the RO in December 1998 and expressly written at 
the direction of the veteran, as a substantive appeal on the 
issue of service connection for Huntington's disease.  

Accordingly, we believe the medical records in this case 
(virtually all of which appear to have been generated in VA 
facilities) should be reviewed by an appropriate physician 
who, with the benefit of the current diagnosis and the 
previous findings, will provide an opinion as to the 
approximate date of onset of the veteran's Huntington's 
disease.  In addition, the VA physician should review the 
medical evidence of record and express an opinion as to the 
cause of the veteran's memory loss and headaches.  The 
physician should specifically comment as to whether there is 
an etiological relationship between the claimed memory loss 
and/or headaches and the veteran's Huntington's Disease.

The Board cannot substitute its own unsubstantiated opinion 
for medical evidence in order to reach one of the above 
conclusions as to any current disability and its cause.  We 
may consider only independent medical evidence to support our 
findings, and we must cite to competent evidence of record to 
support our conclusions.  See Rucker v. Brown, 10 Vet.App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet.App. 171 
(1991), and Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).

In addition, although it appears that the veteran never 
sought medical treatment between his separation from active 
service and his admission to the VAMC in March 1994, he 
should be given one more opportunity to submit records of any 
medical treatment he may have received during that time 
period.  Finally, the veteran's employment history between 
1992 and 1994 is sketchy.  In testimony at the Travel Board 
hearing, and in statements submitted in support of the claim, 
mention was made of his working at a Burger King restaurant, 
but specific dates were not provided.  It would be helpful, 
in readjudicating this claim, for the RO to have specific 
information as to the veteran's employment after service, and 
as to the reason(s) for termination thereof.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should ask the veteran to provide 
the names and addresses of any medical care 
providers (VA or non-VA), if any, who treated 
the veteran between his separation from 
service in July 1992 and his admission to a VA 
medical facility in March 1994.  The RO should 
request that the veteran furnish signed 
authorizations for release to VA of any such 
non-VA medical records so identified. 

2.  The RO should ask the veteran to provide 
specific information as to any employment 
after service, to include starting and ending 
dates, and the reason(s) for termination from 
any job he may have held.

3.  The case should be referred to an 
appropriate VA physician for review of the 
entire record, including this Remand.  The 
physician should be requested to express an 
opinion as to the approximate date of onset of 
the veteran's Huntington's disease.  The 
physician should also be requested to express 
an opinion as to whether the veteran's 
complaints of headaches and/or memory loss 
constitute chronic disabilities, and, if so, 
whether there is an etiological relationship 
between those complaints and his Huntington's 
Disease.  A complete rationale should be 
provided for the opinions expressed.

4.  When the development requested above has 
been completed, the RO should again review the 
case, including any additional evidence 
received.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish him, and his representative, with a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992); 
Booth v. Brown, 8 Vet.App. 109 (1995).

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to ensure due process to the appellant. No 
action is required by the appellant until she receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

